Citation Nr: 0315657	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California




THE ISSUE

Entitlement to a rating in excess of 10 percent for nummular 
eczema.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1977 to May 1981.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 1999 
rating decision by the San Diego, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In February 
2003, the veteran testified at a video conference hearing 
before the undersigned.  A copy of the transcript of that 
hearing is of record.  


FINDING OF FACT

The veteran's nummular eczema is not shown to be manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement or by involvement of 20 percent or more 
of the entire body or exposed areas; systemic therapy was not 
required for 6 weeks or more in the past 12 month period.


CONCLUSION OF LAW

A rating in excess of 10 percent for nummular eczema is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Code 7806 (before and after August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.
The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was 
specifically notified of the VCAA provisions by 
correspondence dated in November 2001 and the claim was 
addressed in a February 2003 supplemental statement of the 
case.  The RO advised the veteran of the evidence necessary 
to substantiate his claim by various documents during the 
course of this appeal.  These documents adequately notified 
the veteran of the evidence necessary to substantiate the 
matter on appeal and of the action to be taken by VA.  As the 
veteran has been apprised of what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran's service medical records and all identified and 
authorized post-service medical records have been requested 
or obtained.  Correspondence from the California Department 
of Corrections dated in April 1998 shows records they 
maintained were destroyed 10 years after his discharge in 
March 1985.  Additional correspondence dated in April 1998 
noted no records were maintained by the Centre for Health 
Care.  In claims for disability compensation the VCAA 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The 
veteran underwent a VA compensation examination pertinent to 
his claim in January 1999.  The Board finds the available 
medical evidence is sufficient for an appellate determination 
of the matter on appeal.  VA and private medical treatment 
and VA examination reports adequately describe the veteran's 
symptoms and are consistent with the information he provides.  

Background

Service medical records show the veteran was treated for skin 
disorders from January 1980 to April 1980.  The diagnoses 
included nummular eczema.  The April 1980 examiner noted 
raised, oval scaly patches scattered over the lower and upper 
extremities.  

Private medical records dated from December 1981 to April 
1982 show the veteran was treated with topical ointments for 
skin disorders of the trunk and the back of the head.  

VA examination in July 1983 noted the veteran had used 
corticosteroid creams, soaps, and lotions with good benefit 
for his skin disorder.  The examiner noted there was no 
present skin pathology.  

Private medical records dated in April 1998 note the veteran 
had a 1.5 by 2 centimeter (cm) circular, erythematous 
slightly scaly patch to the left calf.  Records show the 
disorder was treated with topical creams.

On VA examination in July 1998 the veteran complained of a 
recurrent rash of the arms and legs over the past 21 years 
with a flare-up of symptoms approximately once per year.  He 
stated that over the previous 5 months he experienced a 
flare-up that had persisted.  The examiner noted lesions on 
the arms, legs, and abdomen.  It was noted that the veteran's 
primary symptom was itching.  There was a 15 millimeter (mm) 
scaly erythematous patch on the left arm, 4 scaly 
erythematous macules on the right abdomen, the largest of 
which was 2 cm, a 4 cm scaly erythematous patch to the left 
popliteal fossa, hypopigmentation to the lower legs, and a 
scaly patch on the penis.  The diagnosis was nummular eczema.  
Color photography slides show small areas of rash which do 
not appear disfiguring.

In a January 1999 statement the veteran noted his skin 
disorder had progressed to the point that he was required to 
apply medication each day over the previous 9 months.  He 
claimed the eczema left scars on the abdomen, back, upper 
arms, legs, and thighs, and that he had persistent sores 
behind the knees and on his left leg.

On VA examination in January 1999, the veteran reported his 
rash was clear with topical cream treatment, but that the 
disorder would flare-up within 3 or 4 days of discontinuing 
treatment.  He stated his rash had resulted in healed scars 
including to the legs, but that his scars had required no 
treatment.  It was noted that the veteran's primary symptoms 
were itching and burning, and that the disorder had never 
been treated with systemic medication, either pills or 
intramuscular shots.  The examiner noted there was a scaly, 
hyperpigmented patch on the left calf and scaly, 
hyperpigmented macules on the left proximal arm and back.  
There were multiple, hypopigmented macular scars on the lower 
legs and a few hyperpigmented macular scars on the legs and 
back.  The diagnoses included nummular eczema and post-
inflammatory hyper and hypopigmentation.  Color photography 
slides, apparently taken in January 1999, show small areas of 
rash and discoloration which are not disfiguring.

In his July 1999 notice of disagreement the veteran claimed 
his skin disorder and resulting scars were a marked 
disfigurement.  He stated the photographs taken at his 
examination should reflect disfigurement.  He asserted the 
disorder affected his life, and that the embarrassment he 
experienced as a result of his scars had prevented his 
participation in pool and beach activities.  He claimed that 
he would experience constant itching if he discontinued using 
his prescribed cream.  

At a personal hearing in September 1999 the veteran claimed 
that a 30 percent rating was warranted because his skin 
disorder had worsened over the years and affected every part 
of his body except his face.  He stated the disorder required 
that he apply topical creams to the areas whenever he sensed 
a flare-up was beginning.  He reported that the itching 
symptoms would recur if he did not continue to apply the 
cream to the area for 3 to 4 days.  He claimed that his skin 
disorder would be much worse if he did not treat it and, in 
essence, that he felt he was being penalized with a lower 
rating because he was conscientious in self-treating the 
disorder.  He stated that he experienced embarrassment as a 
result of scarring and that no hair had grown on his lower 
legs since 1978 because of scarring.  He stated that his 
flare-ups were not related to weather changes and occurred in 
no particular pattern.  The disorder resolved with 
application of creams, but that the treatment and his efforts 
to avoid symptom flare-ups were bothersome.

VA outpatient treatment records dated in December 1999 show 
the veteran experienced an exacerbation of eczema in the 
groin area in August 1999 and an exacerbation behind the 
knees a few weeks earlier.  He treated the skin disorder with 
topical creams, but the creams were not effective in the 
groin area.  The examiner noted a small area of eschared skin 
at the groin, without erythema, and no change in the area 
behind the knees.  The  treatment plans included topical 
cream for tinea cruris of the groin.  An August 2000 report 
noted the veteran's left groin tinea cruris was resolved.

Records dated in October 2000 show the veteran complained of 
an itchy, non-painful rash of the upper back, shoulders, 
neck, and face over the past one and a half months.  The 
examiner noted papular lesions to the upper back, forehead, 
and temples.  The diagnoses included folliculitis versus 
acne.  A trial of topical ointment and benzoyl peroxide was 
recommended.  A January 2003 report noted the veteran had 
experienced a red, bumpy rash of the buttocks associated with 
his use of a medication for right upper extremity pain, but 
that the rash resolved when he discontinued that medication.

At a video-conference hearing in February 2003 the veteran 
stated his skin disorder required continuous, daily treatment 
to prevent flare-ups.  He claimed the disorder and his 
treatment efforts had affected his life, but that he had 
learned to deal with it.  He noted he saw his VA primary care 
provider regularly and, in essence, that he had only been 
advised to continue his preventative treatment efforts.  He 
stated he last experienced big, puss-filled lesions in 
approximately 1980.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

The Board notes that during this appeal the regulations for 
the evaluation of skin disabilities were revised effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) and corrections 67 Fed. Reg. 58448-58449 (Sept. 16, 
2002).  The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Therefore, the veteran's claim will be considered 
under both the old and new rating criteria.

Under the previous criteria a noncompensable rating was 
warranted for eczema with slight exfoliation, exudation or 
itching, if on a non-exposed surface or small area; a 10 
percent rating was assigned when there was exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area; 30 percent was assigned if there was 
exudation or itching constant, extensive lesions, or marked 
disfigurement; and 50 percent was warranted when there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the area was exceptionally 
repugnant.  38 C.F.R. § 4.118, Code 7806 (before August 30, 
2002).

The revised criteria provide a noncompensable rating for 
dermatitis or eczema when there is less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and when no more than topical therapy is required during the 
last five months; a 10 percent evaluation is warranted when 
there is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
or exposed areas affected, or when intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past twelve month period; a 30 percent evaluation 
is warranted when there is 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or when 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period; and a 60 percent evaluation is warranted when more 
than 40 percent of the entire body or more than 40 percent of 
the exposed area affected, or when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period. 38 C.F.R. § 4.118, Code 7806 (after August 30, 2002).

The evidence demonstrates the veteran's nummular eczema is 
presently manifested by exfoliation, exudation, or itching 
involving an exposed surface or extensive area requiring no 
more than topical therapy.  There is no evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement or involvement of 20 percent or more of the 
entire body or exposed areas.  Therefore, a rating in excess 
of 10 percent for eczema is not warranted under either the 
old or new Rating Schedule criteria.  

Although the veteran claims his scars are disfiguring and 
embarrassing, the available medical and photographic evidence 
does not show that scars as a result of eczema are 
disfiguring.  There is evidence of hyper and hypopigmented 
areas, but they do not appear disfiguring.  There is no 
evidence that the superficial scars involve areas of 144 
square inches or greater or that they are tender, painful, or 
limit any function, as to warrant entitlement to higher or 
separate ratings for residual scars.  See 38 C.F.R. § 4.118, 
Codes 7800, 7802, 7804, 7805 (before and after August 30, 
2002).

The veteran claims a higher rating is warranted because his 
disorder order would be much worse without his preventative, 
but burdensome, self-treatment efforts.  The Board notes the 
Rating Schedule presupposes the benefits of treatment.  In 
essence, if treatment is successful then the disorder is not 
disabling.  Although the veteran's preventative treatment may 
be inconvenient, the Board finds his symptom manifestations 
are not demonstrated to be more disabling than the presently 
assigned 10 percent rating provided by the applicable Rating 
Schedule criteria.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

A rating in excess of 10 percent for nummular eczema is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

